Citation Nr: 0018505	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.    


REMAND

The Board notes that in the appellant's Substantive Appeal 
(VA Form 9), dated in June 1998, the appellant indicated that 
he desired a hearing before a member of the Board at the RO.  
However, the Board observes that in a correspondence from the 
RO to the appellant, dated in July 1998, the RO informed the 
appellant that a new option for conducting hearings involved 
teleconferencing techniques.  Thus, the RO requested that the 
appellant confirm as to whether or not he still wanted a 
hearing and, if so, specify the type of hearing he wanted.  
The appellant responded that he desired a video conference 
hearing before a member of the Board. 

The Board observes that in a correspondence from the RO to 
the appellant, dated in May 2000, the RO informed the 
appellant that his video conference hearing had been 
scheduled for June 14, 2000.  By that same correspondence, 
the RO further informed the appellant that if he wanted to 
accept the scheduled video conference hearing in lieu of an 
in-person Board hearing, he would need provide a written 
waiver to that effect.  A review of the record reflects that 
the appellant did not report for the June 14th video hearing; 
and that he did not submit a written statement waiving his 
right to an in-person Board hearing.

In light of the above, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
an in-person hearing before a member of 
the Board at the local Regional Office.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




